       Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 1 of 16



IAN N. FEINBERG (SBN 88324)
ifeinberg@feinday.com
M. ELIZABETH DAY (SBN 177125)
eday@feinday.com
MARC BELLOLI (SBN 244290)
mbelloli@feinday.com
NICHOLAS MARTINI (SBN 237687)
nmartini@feinday.com
FEINBERG DAY KRAMER ALBERTI
LIM TONKOVICH & BELLOLI LLP
577 Airport Blvd., Suite 250
Burlingame, CA. 94010
Tel: 650.825.4300/Fax: 650.460.8443

Attorneys for Plaintiff BioCardia, Inc.

                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
BIOCARDIA, INC.                                  CASE NO. 3:20-02829-VC
              Plaintiff.                         BIOCARDIA, INC.’S OPPOSITION TO
                                                 nVISION MEDICAL CORPORATION’S
      v.                                         MOTION TO DISMISS
nVISION MEDICAL
CORPORATION, ARBORETUM                           Date: December 3, 2020
VENTURES IV, LP, ASTIA ANGEL                     Time: 10:00 a.m.
nVISION LLC, CATALYST
HEALTH VENTURES (PF), L.P.,                      Judge: Hon. Vince Chhabria
CATALYST HEALTH VENTURES
FOLLOW-ON FUND, L.P., CATALYST
HEALTH VENTURES III, L.P., CATALYST
HEALTH VENTURES, LP,
CHV INVESTMENTS, LLC, CHV
PARTNERS FUND III, L.P., CHV-E
PARTNERS III, L.P., DRAPER
ASSOCIATES INVESTMENTS, LLC,
DRAPER ASSOCIATES
RISKMASTER FUND II, LLC, DRAPER
ASSOCIATES RISKMASTERS FUND III,
LLC, EXCELESTAR VENTURES I,
LLC, EXXCLAIM CAPITAL PARTNERS I,
LP, FOGARTY INSTITUTE FOR
INNOVATION, GOLDEN SEEDS nVISION
MEDICAL, LLC, LIFE SCIENCES ANGEL
INVESTORS VIII, L.L.C., LMNVC, LLC,
AND SERAPH nVISION, LLC,
              Defendants.




                                          OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
                 Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 2 of 16

                                                        TABLE OF CONTENTS

I.         INTRODUCTION .................................................................................................................. 1
II.        TWO RELEVANT FACTS .................................................................................................... 2
III.       ARGUMENT ......................................................................................................................... 2
      A.      This Action is Proper Because nVision is Not an “Opposing Party” in the BSC Lawsuit
              (Rule 13) ............................................................................................................................. 2
      B.      Assuming BioCardia Could Have Filed a Claim Against nVision in the BSC Lawsuit,
              Such A Claim Would, at Most, Have Been Permissive and Permissive Claims are Not
              Subject to the Doctrines of Claim Preclusion and Claim Splitting ..................................... 9
IV. NVISION’S ALTERNATIVE GROUNDS FOR DISMISSAL ......................................... 12
V.         CONCLUSION ..................................................................................................................... 12




                                                                            i
                                                                   OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
             Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 3 of 16

                                                   TABLE OF AUTHORITIES
Cases
Aero Care Intern. LLC v. International Medivac Services, Inc.,
  No. CV-07-00979-PHX-MHM, 2008 WL 853623 (D. Ariz. Mar. 27, 2008) ............................ 4
Asset Resolution, LLC v. Schoonover,
  No. 2:09-cv-01823-RCJ-GWF, 2009 WL 5040123 (D. NV Dec. 15, 2009) .............................. 1
Atchison, Topeka, & Santa Fe Ry. Co. v. Hercules, Inc.,
  146 F.3d 1071 (9th Cir. 1998) ............................................................................................ 11, 12
Avemco Ins. Co. v. Cessna Aircraft Co.,
  11 F.3d 998 (10th Cir. 1993) ...................................................................................................... 6
Banco Nacional de Cuba v. First Nat’l City Bank,
  478 F.2d 191 (2d Cir. 1973).................................................................................................... 6, 7
Bell v. Weltman, Weinberg & Reis Co, L.P.A.,
  No. 1:16cv685, 2020 WL 2099924 (S.D. Ohio May 1, 2020) ................................................. 11
Columbia Plaza Corporation v. Security National Bank,
  525 F.2d 620 n. 24 (D.C. Cir.1975) .......................................................................................... 10
GIA-GMI, LLC v. Michener,
  No. C-06-7949-SBA, 2007 WL 1655614 (N.D. Cal. June 7, 2007).................................. passim
Henry v. Gill Industries, Inc.,
  983 F.2d 943 (9th Cir. 1993) .................................................................................................... 11
In re Adblox, Inc.,
   488 F.3d 836 (9th Cir. 2007) ............................................................................................ 1, 3, 13
Mason Tenders Dist. Council Pension Fund v. Messera,
 No. 95 Civ. 9341 (RWS), 1996 WL 351250 (S.D.N.Y. June 26, 1996) .................................. 10
Noel v. Hall,
  341 F.3d 1148 (9th Cir. 2003) ........................................................................................... passim
Painter v. Harvey,
  863 F.2d 329 (4th Cir. 1988) .................................................................................................... 10
Peterson v. Watt,
  666 F.2d 361 (9th Cir. 1982) .................................................................................................... 12
Transamerica Occidental Life Ins. Co. v. Aviation Office of America, Inc.,
  292 F.3d 384 (3d Cir. 2002).................................................................................................... 6, 7




                                                                   -ii-
                                                          OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
        Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 4 of 16



I.     INTRODUCTION
       nVision’s Motion argues the Court should dismiss BioCardia’s claims due to claim
splitting, but claim splitting is not the relevant inquiry. BioCardia is a defendant, and now

counterclaimant -- not the plaintiff -- in Boston Scientific Corp. et al v. BioCardia, Inc., No. 3:19-
cv-05645-VC (the “BSC Lawsuit”). Given the parties’ posture in the BSC Lawsuit, the real
question—which nVision never engages, much less addresses—is whether BioCardia’s claims
against nVision in this action were compulsory counterclaims within the meaning of Rule 13 in
the BSC Lawsuit.1 They were not.

       Rule 13 provides that a defendant may counterclaim against an “opposing party.” An
“opposing party” must be an actual party to the litigation. Because nVision was not a plaintiff
in the BSC Lawsuit, it was not an “opposing party” in that case, so Rule 13 does not authorize a
counterclaim against it. Rather, Rule 13 mandates that BioCardia bring a separate action against
nVision, which it did. Pursuant to the following authority, which nVision ignores, BioCardia’s
filing of a separate suit against nVision was procedurally proper and endorsed by this district: (1)
the plain language of Rule 13; (2) Noel v. Hall, 341 F.3d 1148 (9th Cir. 2003); (3) In re Adblox,
Inc., 488 F.3d 836 (9th Cir. 2007); and (4) GIA-GMI, LLC v. Michener, No. C-06-7949-SBA,
2007 WL 1655614 (N.D. Cal. June 7, 2007).
       Moreover, even if BioCardia could sue nVision in the BSC Lawsuit, such a
“counterclaim” would only be permissive, not compulsory, as nVision was not an “opposing
party” in the BSC Lawsuit. The doctrines of claim preclusion and claim splitting do not apply to
permissive counterclaims. In sum, under Rule 13, nVision’s Motion fails for multiple reasons.
(nVision’s Motion fails to even mention Rule 13 and should not be authorized to address it for
the first time in reply.) The Court should deny nVision’s Motion.


1
  See, e.g., Asset Resolution, LLC v. Schoonover, No. 2:09-cv-01823-RCJ-GWF, 2009 WL
5040123, at *4-5 (D. NV Dec. 15, 2009) (“The relevant question is whether the claims in
Compass II are compulsory counterclaims in Compass I. . . . Adams was a claim-splitting case
involving a plaintiff who filed a second action after a district court had denied her motion to
amend her compliant in the first action. . . . The Adams court did not even mention the compulsory
counterclaim rule. . . . The problem here is not claim splitting, but the compulsory counterclaim
rule.”) (emphasis added).
                                                    1
                                            OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
        Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 5 of 16



II.    TWO RELEVANT FACTS
       As discussed below, only two facts matter in considering nVision’s Motion:
       Fact 1: On September 6, 2019, (1) Boston Scientific Corporation (“Boston Scientific”),

(2) Boston Scientific Scimed, Inc. (“Boston Scimed”) and (3) Fortis Advisors LLC (“Fortis”)
sued BioCardia. BSC Lawsuit, Dkt. No. 1.
       Fact 2: nVision is not a plaintiff in, or a party to, the BSC Lawsuit. See, e.g., nVision’s
Motion, Dkt. No. 76 at p. 1 (“The Original Case (‘BioCardia I’) Did Not Include nVision As A
Party.”).

III.   ARGUMENT
       A.      This Action is Proper Because nVision is Not an “Opposing Party” in the
               BSC Lawsuit (Rule 13)
       Rule 13(a) governs compulsory counterclaims and Rule 13(b) governs permissive
counterclaims. Rule 13(a) and Rule 13(b) both dictate that a litigant may only counterclaim
against an “opposing party.” Fed. R. Civ. P. 13(a) (compulsory counterclaims are those that “the
pleader has against an opposing party if the claim: (A) arises out of the transaction or occurrence
that is the subject matter of the opposing party’s claim . . .”); Fed. R. Civ. P. 13(b) (“(b)
Permissive Counterclaim. A pleading may state as a counterclaim against an opposing party any
claim that is not compulsory.”).
       Under Rule 13 the only counterclaims that BioCardia, the defendant in the BSC Lawsuit,
may bring are those against the “opposing parties”—i.e., the plaintiffs in the BSC Lawsuit.
nVision is not an “opposing party” in the BSC Lawsuit. Rule 13 is clear. It does not have
exceptions to the “opposing party” requirement. Accordingly, BioCardia was not required to
bring counterclaims against nVision in the BSC Lawsuit under Rule 13.
       In its Motion, nVision argues for the application of claim splitting because it is allegedly
in “privity” with Boston Scientific and Ms. Sarna in the BSC Lawsuit. Dkt. No. 76 at 7-8. But
while the common-law doctrine of claim splitting may be applied to privies of a defendant in a
first-filed case, Rule 13 does not compel counterclaims against non-party privies of a plaintiff,
regardless of whether the claims concern the same transaction or occurrence. Rule 13(a) applies


                                                  -2-
                                           OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
        Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 6 of 16



to “opposing parties” only. To invent an exception for privies to a clear and straightforward Rule
would be improper. In sum, Rule 13 does not require the addition of third-parties by a
defendant. BioCardia was not required to add nVision as a third-party defendant to the BSC

Lawsuit.
        Indeed, the Ninth Circuit further holds that a “counterclaim under Rule 13 must be against
an ‘opposing party.’” In re Adblox, Inc., 488 F.3d at 840. Adblox held that a counterclaim cannot
even be asserted against a plaintiff in a capacity different from that in which it sued. Id. Adblox
confirms that Rule 13 is plain and clear on its face and that “opposing party” means an actual

party to the litigation and in the capacity that the party to the litigation is appearing.
        While the “Ninth Circuit has not yet directly interpreted the scope of Rule 13’s ‘opposing
party’ language” (see GIA-GMI, 2007 WL 1655614, at *42) its opinion in Noel v. Hall, 341 F.3d
1148, 1170-71 (9th Cir. 2003), is highly persuasive. The Noel case involved application of
Washington State’s equivalent of Rule 13, which has the “opposing party” requirement and
virtually identical language to Rule 13.3 Moreover, the Noel case presents facts that are
indistinguishable from the current case.
        In Noel, the plaintiff in a second-filed suit (Noel) was precluded from bringing a
wiretapping claim that was logically related to a claim brought against him by the plaintiff in a
first-field suit (Sandra Hall). Noel, 341 F.3d at 1170-71. But Noel was not precluded from
bringing his wiretapping claim against Brian Hall in the second-filed suit—even though it was
also logically related—because Brian Hall was not a plaintiff in the first-filed case and thus not


2
  GIA-GMI was decided just three days after In re Adblox, which is presumably why the GIA-
GMI case does not address In re Adblox.
3
  Compare Washington Civil Rule 13(a) (“Compulsory Counterclaims: A pleading shall state as
a counterclaim any claim which at the time of serving the pleading the pleader has against any
opposing party, if it arises out of the transaction or occurrence that is the subject matter of the
opposing party's claim and does not require for its adjudication the presence of third parties of
whom the court cannot acquire jurisdiction.”) with Federal Rule 13(a) (“Compulsory
Counterclaim. (1) In General. A pleading must state as a counterclaim any claim that—at the
time of its service—the pleader has against an opposing party if the claim: (A) arises out of the
transaction or occurrence that is the subject matter of the opposing party’s claim; and (B) does
not require adding another party over whom the court cannot acquire jurisdiction.”). Noel, 341
F.3d at 1168.
                                                   -3-
                                             OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
        Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 7 of 16



an “opposing party” in the first-filed suit:
       Rule 13(a) makes compulsory only counterclaims against an opposing party in the
       lawsuit. Noel’s wiretapping claims are logically related to and thus should have
       been brought as counterclaims in Sandra Hall’s Clark County wiretapping and
       privacy suit. Therefore, Noel should have brought his wiretapping claims against
       Sandra Hall in the Clark County suit, and they are now precluded as unasserted
       compulsory counterclaims.

       Brian Hall, however, was not a plaintiff—and thus not an opposing party—in
       Sandra Hall’s Clark County suit. Therefore, Noel’s wiretapping claims against
       him were not compulsory counterclaims in that suit. The Washington courts have
       adopted a strict reading of Rule 13(a)’s requirement that a pleader must bring
       compulsory counterclaims against “any opposing party.”
       ***
       Thus, even though Noel’s present claims were compulsory counterclaims in the
       earlier suit as to Sandra, they were not as to Brian.

Id.
       The Halls were no doubt in “privity”—they were husband and wife accused of
wiretapping based on the same tapes that were found in their shared mobile home. Id. at 1152
and 1168-71. But in privity or not, that the husband, Brian, was not a plaintiff in the first case
meant that the claims against him were not compulsory counterclaims. As the Ninth Circuit
found, there are simply no exceptions to the “opposing party” party requirement for compulsory
counterclaims. Id.

       It would make no sense that the Ninth Circuit would find that Federal Rule 13 and
Washington Rule 13 – which are substantively identical – should be interpreted differently. Had
the Noel court been ruling on Federal Rule 13 instead of the substantively identical Washington
Rule 13, the Noel case would be binding on this Court. Though not binding, district courts in the
Ninth Circuit follow the Noel case when applying Federal Rule 13 and have confirmed that the
“opposing party” requirement of Federal Rule 13 means an actual party to the litigation. See
Aero Care Intern. LLC v. International Medivac Services, Inc., No. CV-07-00979-PHX-MHM,
2008 WL 853623, at *2 (D. Ariz. Mar. 27, 2008) (“An ‘opposing party’ for the purposes of
[FRCP] Rule 13 is ‘one who asserts a claim against the prospective counterclaimant in the first
instance.’ Noel v. Hall, 341 F.3d 1148, 1170–71 (9th Cir. 2003).”); GIA-GMI, 2007 WL
1655614, at *4 (citing and quoting William W Schwarzer, et al., California Practice Guide:
                                                    -4-
                                               OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
         Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 8 of 16



Federal Civil Procedure Before Trial § 8:262 (2007) (defining “opposing party” as “any party
who has previously asserted a claim against the counterclaimant”)) (emphasis in original).
        Regarding the clarity of Rule 13 and the meaning of “opposing party,” GIA-GMI, from

this District, held that:
        Whatever flaws Rule 13 may have, it at least has the virtue of clarity. The plain
        meaning of “opposing party” is a party to the lawsuit-that is, a named party who
        asserted a claim against the counterclaimants. To accept the expansive definition
        of this term espoused by defendants would erode the Rule’s clarity to the point
        that litigants would simply have to guess in each individual case whether a court
        would determine that a potential defendant to a counterclaim is an “opposing
        party.”

Id. at *4.
        In GIA-GMI, the plaintiff, GIA-GMI, sued concerning a loan it made to GMICC (a
defunct company). Id. at *1. The defendants were former officers and directors of GMICC.
Certain defendants counterclaimed against GIA-GMI and a non-party, Mr. Blankenship (the
managing member of GIA-GMI). Id. Mr. Blankenship moved to dismiss the counterclaims
against him as improper under Rule 13 because he was not a plaintiff and, therefore, not an
“opposing party” to the defendants that brought the counterclaims. Id. at *2. The Court agreed,
holding that, because Mr. Blankenship was merely an officer of GIA-GMI and not an alter-ego
of GIA-GMI and therefore not “one and the same for purposes of the litigation” as GIA-GMI, he
was not an “opposing party,” and, thus, the claims could not be asserted against him as
counterclaims. Id. at *3-5.
        Plaintiff GIA-GMI and Mr. Blankenship were no doubt in “privity.” Mr. Blankenship
GIA-GMI’s managing member and the claims against GIA-GMI and Mr. Blankenship involved
the same conduct. Id. at *1. But, whether in privity or not, the fact that Mr. Blankenship was
not a plaintiff in the case meant that the claims against him were not permissive counterclaims,
much less compulsory, because he was not an “opposing party” within the meaning of Rule 13.
Id. at *3-5. The defendants lodged the observation that it made no procedural sense to require
them to sue Mr. Blankenship separately and then move to consolidate the cases. But that is
exactly what Rule 13 required, the Court said. Id. at *4-5 (“Finally, defendants, all but conceding

                                                  -5-
                                           OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
        Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 9 of 16



that Blankenship is not an ‘opposing party’ within the meaning of Rule 13, argue that dismissal
under Rule 13 ‘gives nothing to either side; nor does it assist the court.’ . . . Be that as it may, the
Court is not free to extricate defendants from the obligation to jump through ‘procedural hoop’

prescribed by the Federal Rules simply because they make bringing claims slightly more
burdensome.”).
        Following GIA-GMI, BioCardia did exactly what it should have done to bring claims
against nVision—i.e., it brought a separate case against nVision and moved to consolidate. If
BioCardia had counterclaimed against nVision, a non-party in the BSC Lawsuit, nVision would

have readily moved to dismiss those claims under Rule 13. GIA-GMI, 2007 WL 1655614, at *4-
5. nVision’s request for sanctions is baseless. The conduct that nVision argues is sanctionable
is actually the proper way for BioCardia to bring its claims against nVision.
        As noted in GIA-GMI, there are two courts that arguably make an exception to the proper
interpretation of Rule 13—i.e., that an “opposing party” must be an actual party to the litigation.
But regardless of the merits of those exceptions, neither applies here. In Banco Nacional de
Cuba v. First Nat’l City Bank of New York, 478 F.2d 191, 192 (2d Cir. 1973), the Second Circuit
found that an unnamed alter ego of a named plaintiff was an “opposing party” within the meaning
of Rule 13 because, among other reasons, they were “one and the same for the purposes of th[e]
litigation.” Id. at 193 n.1. Specifically, the Banco Nacional court “held that because the parties
‘acted as a single entity’ and because one was the alter ego of each other, both were ‘opposing
parties’ within the meaning of Rule 13.” GIA-GMI, 2007 WL 1655614, at *3 (discussing Banco
Nacional).
        The second case discussed in GIA-GMI is Transamerica Occidental Life Ins. Co. v.
Aviation Office of America, Inc., 292 F.3d 384 (3d Cir. 2002). There, the Third Circuit found
that:

        Where parties are functionally equivalent as in [Avemco Ins. Co. v. Cessna
        Aircraft Co., 11 F.3d 998 (10th Cir. 1993)], where an unnamed party controlled
        the litigation, or where, as in Banco Nacional, an unnamed party was the alter ego
        of the named party, they should be treated as opposing parties within the meaning
        of Rule 13.

                                                    -6-
                                             OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
        Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 10 of 16



Id. at 391. The Transamerica court then held “that an assignee of the contractual rights that were
the basis of litigation and who in fact instituted the litigation on behalf of the assignors was the
functional equivalent of the assignors” and thus an “opposing party” under Rule 13. GIA-GMI,

2007 WL 1655614, at *3 (citing Transamerica, 292 F.3d at 392).
       The Transamerica court’s attempt to create a “functional equivalent” exception to the
plainly worded “opposing party” requirement of Rule 13 is unworkable. Indeed, the dissent in
Transamerica persuasively argues that “opposing party” means an actual party to the litigation:
“In sum, when a federal rule that regulates the way litigation is conducted uses the words

‘opposing party,’ it means just that. In my view, none of the reasons put forth by the majority
justifies departure from the plain language of the rule.” Transamerica, 292 F.3d at 395.
Certainly, GIA-GMI was skeptical of the Transamerica, noting “[a]s an initial matter, assuming
the Third Circuit’s analysis in Transamerica is correct, defendants provide absolutely no
argument that Blankenship is in fact ‘functionally equivalent’ to GIA-GMI.” GIA-GMI, 2007
WL 1655614, at *3 (emphasis added).
       Here, nVision does not contend, and even disclaimed any notion, that it is the alter ego
or functional equivalent of, Boston Scientific, or any other party to the BSC Lawsuit. See BSC
Lawsuit, Dkt. No. 91 at p. 8, n. 3 (“To be clear, the tests and standards for claim splitting and
successor liability are different, so while nVision is in privity with Boston Scientific within the
meaning of the claim-splitting doctrine, nVision is not related to Boston Scientific in a way that
would make Boston Scientific liable for any acts of nVision, whether as a successor entity or
under any other theory.”). nVision therefore readily admits that the rare exception to the
“opposing party” rule that Banco Nacional or Transamerica may have recognized do not apply
to it because it is not “one and the same for the purposes of this litigation” or the alter-ego of any
party in the BSC Lawsuit. See GIA-GMI, 2007 WL 1655614, at *3 (“While the facts alleged in
the FAC demonstrate that Blankenship was closely involved with GIA-GMI, there is no
allegation in the FAC that Blankenship is ‘one and the same for purposes of this litigation,’
controls this ligation on behalf of GIA-GMI, or is the alter ego of GIA-GMI. Thus, neither
Transamerica nor Banco Nacional support defendants’ argument that Blankenship is the
                                                   -7-
                                            OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
        Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 11 of 16



functional equivalent of GIA, even under the broader reading of ‘opposing party’ espoused by
those courts.”).
       Even if nVision and Boston Scientific had not already repudiated any basis for finding

shelter in Transamerica’s “functional equivalent” exception, nVision is not the “functional
equivalent” of Ms. Sarna or Boston Scientific. Merely being in privity—the only argument that
nVision makes—is not enough, per Noel and GIA-GMI, because privity existed between the
plaintiff and non-plaintiff counterdefendants who were found to not be “opposing parties” in
those cases. Noel, 341 F.3d at 1170-71; GIA-GMI, 2007 WL 1655614, at *1-5. GIA-GMI

instructs why nVision is not the functional equivalent of either Ms. Sarna or Boston Scientific:

       While the facts alleged in the FAC demonstrate that Blankenship was closely
       involved with GIA-GMI, there is no allegation in the FAC that Blankenship is
       “one and the same for purposes of this litigation,” controls this litigation on behalf
       of GIA-GMI, or is the alter ego of GIA-GMI. Thus, neither Transamerica nor
       Banco Nacional support defendants’ argument that Blankenship is the functional
       equivalent of GIA, even under the broad reading of “opposing party” espoused by
       those courts.

GIA-GMI, 2007 WL 1655614, at *3.
       Applying this rationale to the case:
   •   First, nVision is not the “functional equivalent” of Ms. Sarna. She is simply an officer
       of nVision, like Mr. Blankenship was an officer of GIA-GMI in the GIA-GMI case.
   •   Second, nVision is not the “functional equivalent” of Boston Scientific, a point which
       Boston Scientific could not have made any clearer in its last round of briefing on claim
       splitting. nVision is a separate subsidiary of Boston Scientific and does not purport to
       control its parent, including in regards to the BSC Lawsuit. BSC Lawsuit, Dkt. No. 91 at
       p. 8, n. 3.
   •   Third, nVision and Boston Scientific expressly disclaimed any notion that they are alter-
       egos of each other. BSC Lawsuit, Dkt. No. 91 at p. 8, n. 3.
   •   Fourth, nVision is not a plaintiff and did not assert declaratory judgment claims in the
       BSC Lawsuit.


                                                  -8-
                                           OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
        Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 12 of 16



    •   Fifth, nVision makes no argument that it is the “functional equivalent” of anyone in the
        BSC Lawsuit or that nVision controls any plaintiff in the BSC Lawsuit. Rather, it argues
        that it is in privity with Boston Scientific because it is a wholly owned subsidiary and in

        privity with Ms. Sarna because she is an officer of nVision. Dkt. No. 76 at 7-8.


        Finally, even if there were a “functional equivalence” exception to the “opposing party”
requirement of Rule 13, nVision is not the “functional equivalent” of any plaintiff in the BSC
Lawsuit.
        As Judge Armstrong noted: “While other Circuits have carved exceptions to this plain
meaning in instances where there was no question that the counterclaim defendant was in all
salient legal respects identical to a named party, such is not the case here.” GIA-GMI, 2007
WL 1655614, at *4 (emphasis added). Because nVision is not “in all salient legal respects
identical to a named party” in the BSC Lawsuit, it cannot be deemed an “opposing party” in that
lawsuit regardless of whether any narrow exception might apply.4 nVision and Boston Scientific
cannot disclaim any argument that they are “in all salient legal respects identical” in the letter
brief on claim splitting (BSC Lawsuit, Dkt. No. 91 at p. 8, n. 3) and then come back in reply to
this Motion to contradictorily argue that they are in fact “one and the same.”

        B.     Assuming BioCardia Could Have Filed a Claim Against nVision in the BSC
               Lawsuit, Such A Claim Would, at Most, Have Been Permissive and
               Permissive Claims are Not Subject to the Doctrines of Claim Preclusion and
               Claim Splitting
        nVision is not a party in the BSC Lawsuit, much less an “opposing party” to BioCardia.
Thus, any claim against nVision in the BSC Lawsuit would at most be permissive, and permissive



4
  To the extent that nVision argues that the counterclaims against Ms. Sarna in the BSC Lawsuit
are improper under Rule 13 in reply, Ms. Sarna did not advance such an argument in that
litigation. Moreover, the proper remedy for any misjoinder of Ms. Sarna is severance under Rule
21, followed by consolidation. Fed. R. Civ. P. 21 (“Misjoinder of parties is not a ground for
dismissing an action. On motion or on its own, the court may at any time, on just terms, add or
drop a party. The court may also sever any claim against a party.”); GIA-GMI, 2007 WL
1655614, at *4 (“Defendants admit that, if their counterclaim is dismissed, they are free to file
their claims against Blankenship as a separate lawsuit, and that such lawsuit would likely be
consolidated with this case.”).
                                                 -9-
                                           OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 13 of 16



claims are not subject to the common-law doctrines of claim preclusion and claim splitting.
       Further, permissive counterclaims under Rule 13 are not subject to the doctrines of claim
preclusion and claim splitting because, among other reasons, these doctrines would have the

effect of making permissive counterclaims compulsory. See, e.g., Mason Tenders Dist. Council
Pension Fund v. Messera, No. 95 Civ. 9341 (RWS), 1996 WL 351250, at *10 (S.D.N.Y. June
26, 1996):

       “[A]bsent a compulsory counterclaim rule, a pleader is never barred by claim
       preclusion from suing independently on a claim that he refrained from pleading
       as a counterclaim in a prior action.” 6 Charles A. Wright, et al., Federal Practice
       and Procedure: Jurisdiction § 1410, at 59 (1990) (emphasis supplied); see
       also 18 Charles A. Wright, et al., Federal Practice and Procedure: Jurisdiction §
       4414, at 109 (1981) (“Failure to advance a merely permissive counterclaim ...
       ordinarily does not preclude a later action.”); id. at 116 (“If there is no compulsory
       counterclaim rule, a judgment has been made that a defendant should be left free
       to assert his claims in a court and at a time of his own choosing.”). As one court
       recently reasoned, if res judicata barred a permissive counterclaim, the
       “permissive” counterclaim would, as a practical matter, become
       compulsory. Sands v. Reimers, No. 93–56250, 1995 U.S.App. LEXIS 5515, at *5
       n. 3 (9th Cir. Mar. 17, 1995) (holding that plaintiff was not barred under res
       judicata from asserting claim that could have been asserted as counterclaim in a
       state court proceeding).

(emphasis added); Painter v. Harvey, 863 F.2d 329, 333 (4th Cir. 1988) (“If the limits of the
compulsory counterclaim are no broader than res judicata, then Fed. R. Civ. P. 13(a) would be

superfluous. Commentators and courts have recognized the difficulty of using a res judicata test
to distinguish between permissive and compulsory counterclaims, see 6 C. Wright & A.
Miller, supra, at § 1410; Columbia Plaza Corporation v. Security National Bank, 525 F.2d 620,
624 n. 24 (D.C.Cir.1975), and, in fact, the doctrines of preclusion have been adapted to the
requirements of Fed. R. Civ. P. 13(a). See 6 C. Wright & A. Miller, supra, at § 1410. That is to
say, ‘absent a compulsory counterclaim rule, a pleader is never barred by res judicata from suing
independently on a claim that he refrained from pleading as a counterclaim in a prior action.’”);
Bell v. Weltman, Weinberg & Reis Co, L.P.A., No. 1:16cv685, 2020 WL 2099924, at *5 (S.D.
Ohio May 1, 2020) (holding that permissive counterclaims “are not barred by the doctrine of res
judicata”).

                                                 -10-
                                           OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
        Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 14 of 16



       nVision itself recognizes that claims that are expressly permissive under the Federal
Rules are—as a general matter—not subject to claim preclusion and claim splitting. See Dkt.
No. 76 at pp. 12-13 (discussing Atchison, Topeka, & Santa Fe Ry. Co. v. Hercules, Inc., 146 F.3d

1071, 1073-74 (9th Cir. 1998) and remarking that: “. . .with respect to Atchison, that case
involved a different situation involving a third-party impleader claim under Rule 14, which are
never subject to claim splitting.”).
       In the context of Rule 14 (Third Party Practice), claims against third-parties are
permissive and not subject to claim preclusion -- even when the claims arise out of the same

“transaction or occurrence” that is the subject of the pending suit. Fed. R. Civ. P. 14(a).
Moreover, it is an abuse of discretion to dismiss claims in a second-filed suit that were permissive
claim under Rule 14 in a prior-filed suit. Atchison, 146 F.3d at 1073-74 (holding that “allow[ing]
dismissal of Santa Fe’s separate action against Hercules would eviscerate Rule 14”). Indeed,
Atchison went further, holding that unless there was another procedural bar (e.g., statute of
limitations) a pleader retains the option of filing permissive claims and a district court’s
scheduling order cannot bar permissive claims in a separately filed action:

       In the absence of another bar like the statute of limitation, a plaintiff retains the
       option of filing permissive claims in a separate action.

       Yet the district court in this case essentially turned Santa Fe's permissive claims
       into compulsory ones. A district court does not have the power to limit Rule 14 in
       this manner simply by issuing a scheduling order to that effect. The idea that
       district courts may not contravene the Federal Rules of Civil Procedure is well-
       established in another context. Specifically, district courts may not follow local
       rules which are inconsistent with the federal rules. See Henry v. Gill Industries,
       Inc., 983 F.2d 943, 949–50 (9th Cir.1993). Likewise, the district court in this case
       exceeded its authority to the extent that it attempted to qualify Rule 14 with
       scheduling orders.

Id. at 1074.
       Like Rule 14, Rule 13 distinguishes between counterclaims and crossclaims that are
mandatory (and subject to the doctrines of claim preclusion and claim splitting) and those claims
that are permissive (and not subject to those doctrines). For example, Rule 13(g) makes
crossclaims between co-parties permissive even if they “arise[] out of the transaction or

                                                 -11-
                                            OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
       Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 15 of 16



occurrence that is the subject matter of the original action, ” and thus claim preclusion does not
bar a party from asserting such a claim in a subsequent action. Peterson v. Watt, 666 F.2d 361,
363 (9th Cir. 1982) (holding that because cross-claim was permissive, res judicata did not bar a

party from asserting the claim in a subsequent action). Applying Rule 13(g) to the BSC Lawsuit,
if Boston Scientific and Fortis in the BSC Lawsuit had claims against each other, they would have
been permissive and need not be brought in that action.
       In sum, because nVision was not an “opposing party” in the BSC Lawsuit, any
counterclaim against it was, at most, permissive and not subject to the doctrines of claim

preclusion and claim splitting. Claim splitting simply does not apply to the claims BioCardia
brings against nVision in this action. Moreover, a district court’s scheduling order cannot bar
permissive claims in a second-filed suit. Atchison, 146 F.3d at 1074
IV.    NVISION’S ALTERNATIVE GROUNDS FOR DISMISSAL
       nVision’s alternative grounds to dismiss are conclusory and inapposite. Its Rule 16
argument fails. Dkt. No. 76 at 14. There were no limits on amendment of the complaint in this
case. Dkt. No. 64 at 2 (“EXXclaim’s motion to dismiss the amended complaint in the second
lawsuit is granted, with leave to amend. Any second amended complaint must be filed within 28
days of this order.”). Moreover, there were no new claims or parties in the Second Amended
Complaint in this case, just further factual detail. Dkt. No. 75.
       nVision then points to arguments made in support of dismissal of claims in the BSC
Lawsuit. Dkt. No. 76 at 14-15. Those arguments fail for the reasons BioCardia states in its
oppositions to the motions lodged in the BSC Lawsuit.
       Finally, nVision’s arguments for dismissal of BioCardia’s DTSA claim are the same
inapposite arguments made in EXXclaim’s Motion to Dismiss (Dkt. No. 79 at 13). BioCardia’s
opposition to EXXclaim’s motion addresses this argument and explains why BioCardia has
adequately pled a DTSA claim.
V.     CONCLUSION
       nVision is not an “opposing party” in the BSC Lawsuit. The plain language of Rule 13,
the Ninth Circuit’s rulings in Noel and Adblox and this district’s ruling in GIA-GMI each confirm
                                                 -12-
                                            OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
          Case 3:20-cv-02829-VC Document 82 Filed 10/26/20 Page 16 of 16



this. Moreover, this authority demonstrates that BioCardia’s filing of a separate suit against
nVision was entirely proper. nVision’s Motion, which ignores all relevant inquiries, should be
denied.


 Dated: October 26, 2020                By /s/ Ian N. Feinberg
                                        Ian N. Feinberg
                                        FEINBERG DAY KRAMER ALBERTI LIM
                                        TONKOVICH & BELLOLI LLP
                                        Attorneys for Plaintiff BioCardia, Inc.




                                              -13-
                                         OPPOSITION MOTION TO DISMISS- 3:20-CV-02829-VC
